Citation Nr: 1525165	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD) and, if so, entitlement to service connection for COPD.  

2.  Entitlement to service connection for pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's spouse


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from March 1961 to March 1964 and June 1964 to June 1967, with additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2010 rating decisions by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the record.  Following the March 2015 hearing, additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) consideration.   See 38 C.F.R. § 20.1304.  With respect to the claim of service connection for COPD, the Board notes that this was originally claimed as COPD with recurrent ulcer.  In a December 2009 statement and at the March 2015 Board hearing, the Veteran indicated that he would like the appeal limited to the issue of service connection for COPD.  Thus, it has so been characterized on the preceding page. 



FINDINGS OF FACT

1. An unappealed June 2008 rating decision denied the Veteran service connection for COPD based essentially on a finding that COPD was not shown to be related to service.

2.  Evidence received since the June 2008 Board decision includes evidence not of record at the time of that decision; suggests that the Veteran's COPD may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's COPD was not manifested in, and not shown to be related to, his military service, to include as due to exposure to CS gas (tear gas) therein.

4. The Veteran's bilateral pes planus is reasonably shown to be etiologically related to his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for COPD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for a COPD is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of service connection for pes planus and the petition to reopen the claim of COPD, inasmuch as these claims are being granted (i.e., service connection for pes planus is allowed and the claim for COPD is reopened), there is no reason to belabor the impact of the VCAA on these matters, since any notice or duty to assist omission is harmless.

With respect to the underlying claim of service connection for COPD, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2009 VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  This claim was most recently readjudicated by the AOJ in a June 2013 statement of the case.

The Veteran's pertinent postservice treatment records have been secured. 
The Veteran's service treatment records (STRs) from March 1961 to March 1964 and from June 1964 to June 1967 are unavailable.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The AOJ arranged for VA examinations in July 2009 (pes planus) and April 2010 (COPD) which the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran was also provided with a hearing related to his present claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and also suggested the submission of any additional evidence necessary to substantiate his claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Petition to Reopen Claim of Service Connection for COPD

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was denied service connection for COPD in a June 2008 rating decision essentially based on findings that the Veteran's COPD did not manifest in service or was shown to be otherwise related to service.  In July 2008, he submitted a timely notice of disagreement (NOD).  However, in May 2009, the Veteran indicated that he wished to withdraw his NOD regarding the claim of service connection for COPD.  In addition, no new and material evidence was received within one year of the notification of the denial.  While additional VA and private treatment records were added to the file during that period which showed diagnosis of and treatment for COPD, they did not reveal that the Veteran had COPD in service or that his current COPD began in or was related to service.  In other words, while new, these additional records were not material.  Thus, the June 2008 rating decision became final with respect to this issue.

The evidence of record at the time of the June 2008 rating decision included the Veteran's available STRs as well as private treatment records showing ongoing treatment for COPD. 

Evidence received since the June 2008 rating decision includes an April 2010 VA examination, updated private treatment records, statements from the Veteran about his COPD, and a statement from Dr. W. S., M.D. which states "As a chemical officer in the National Guard, [the Veteran] had significant prolonged exposure to CS gas (tear gas).  It is as likely as not, at least a 50-50 chance, that this CS gas exposure aggravated his lung disease and contributed to his COPD."

The Board finds that this new evidence is material as it relates to previously unestablished facts and, therefore, may substantiate the claim.  Specifically, the Board notes the April 2015 statement by Dr. W. S. opining that the Veteran's COPD was related to his in-service exposure to CS gas. 

As this statement indicates that the Veteran's COPD may be related to his service, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection COPD, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for COPD.  De novo consideration of this claim is addressed below.


Service connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

 The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

COPD

Initially, the Board notes that in the June 2013 statement of the case (SOC), the AOJ addressed the merits of the underlying service connection claim for COPD.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the AOJ has already addressed the merits of the service connection claims, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran alleges that his currently diagnosed COPD is a result of managing tear gas training during his time as a chemical officer with the National Guard and active duty.  Military personnel records show that the Veteran did serve as a chemical officer in the Oregon Army National Guard.  

The Veteran's available STRs show that in December 1976 the Veteran reported having a chest cold and that September 1986 chest X-rays were negative; periodic medical reports and examinations of the chest and lungs were normal.

Postservice treatment records show diagnosis and treatment of COPD.  Specifically, a December 2008 private treatment record from the Oregon Clinic notes the Veteran's moderate-to-severe COPD and includes the results of his most recent spirometry.  The fact that the Veteran has a current diagnosis of COPD is not in dispute.

A January 2010 statement from the Veteran's treating physician states "I am a pulmonary physician who has cared for [the Veteran] regarding his chronic obstructive pulmonary disease.  His pulmonary function testing is compatible with moderate-to-severe chronic obstructive pulmonary disease.  This is in the setting of approximately 60 pack-years of tobacco exposure, although he quit smoking greater than 20 years prior.  As a chemical officer in the National Guard, he had significant prolonged tear gas exposure.  It is certainly possible that his ongoing gas exposure has also been a significant contributor to his lung disease."

At the April 2010 VA examination, the Veteran reported first noticing dyspnea on exertion with a sensation of chest constriction in 2005 at which point he sought treatment at the Oregon Clinic where he was later diagnosed with moderate to severe COPD in 2008.  The Veteran reported that has dyspnea climbing up to 2 flights of stairs, a chronic cough, and occasional wheezing.  The Veteran reported that he quit smoking 25 years ago, but prior to that smoked 60 pack-years.  The examiner noted the Veteran's other exposures including Agent Orange due to his service in Vietnam as well as exposure to tear gas during his work with the National Guard, specifically as a trainer for the CS gas chamber which would expose him on a daily basis for 3 weeks and that such occurred at least 3 times. 

Chest X-rays at the time of the VA examination showed suspect COPD without acute cardiopulmonary disease and the examiner reviewed the most recent private pulmonary function tests (PFT).  The examiner diagnosed COPD with moderate obstructive ventilatory defect on PFT.  

After noting the January 2010 private opinion, the April 2010 VA examiner stated "Review of the literature regarding the long term effects of CS gas on pulmonary function, however, fails to reveal any studies that support a connection between CS gas and later development of obstructive pulmonary disease.  There is evidence to suggest short term effects on airways, specifically reactive airways (asthma).  However, studies are lacking regarding long term effects and COPD.  In addition, in support of his contention that his pulmonary disease is due to CS gas rather than his smoking history, the Veteran notes that he had no family history of COPD despite having multiple family members who were smokers.  However, there is no medical research that suggests that there is a familiar inherited tendency to resistance to the effects of smoking.  There is, however, very clear evidence that the risk of developing COPD with a 60 pack-year smoking history is very significant.  Therefore, his COPD is more likely than not due to his tobacco smoking history and not due to his CS gas exposure.  To say that CS gas possibly played a role (as suggested by his pulmonologist) is mere speculation in the absence of literature on the subject.  There is no evidence to suggest that Agent Orange contributes to the development of COPD."

At the March 2015 Board hearing, the Veteran reiterated his belief that it was his exposure to CS gas that caused or aggravated his COPD and that he was exposed to tear gas during his time as a chemical officer in the National Guard as well as on active duty while stationed in Germany. 

An April 2015 statement by Dr. W. S. states "I am a pulmonary physician caring for [the Veteran] regarding his chronic obstructive pulmonary disease.  His pulmonary function tests are compatible with moderate to severe airflow limitation.  He has approximate 60 pack years of tobacco exposure although quit well over 20 years ago.  As a chemical officer in the National Guard, he had prolonged exposure to CS gas (tear gas).  It is as likely as not, at least a 50-50 chance, that this CS gas exposure aggravated his lung disease and contributed to his COPD."

The Board acknowledges the Veteran's contentions regarding COPD related to service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the cause of a respiratory condition, such as COPD (a complex, internal pulmonary process) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

There is evidence for and against the Veteran's claim presenting in the conflicting medical opinions in the records.  The April 2010 VA medical examiner reviewed the record, including the January 2010 private medical opinion, and concluded that the Veteran's COPD was unrelated to his service, including CS gas exposure therein, noting that there was no literature to suggest a relationship between CS gas and long term effect such as COPD and the Veteran's long smoking history make it likely that his smoking was the cause of his pulmonary disease.  The Board finds that this opinion, by a medical provider who reviewed the evidence of record and cites to supporting factual data, to be the most probative and persuasive evidence in this matter.  The Board finds the opinions of Dr. W. S. less probative that the opinion of the VA examiner as those statements did not provide a rationale as to why the provider opined that it is at least as likely as not that the Veteran's COPD was related to CS gas exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  Dr. W. S. provides no medical literature in support of his opinion that CS exposure aggravated or contributed to the Veteran's COPD and does not opine as to why CS exposure is a more likely etiology than the Veteran's acknowledge 60 pack-year smoking history. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for COPD must be denied.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current COPD and his service, to include exposure to CS gas therein.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.

Pes Planus

The Veteran's available STRs are silent for complaints or treatment of foot problems or pes planus.  Reports of medical history from September 1972 and December 1976 deny foot trouble.

At the April 2009 Decision Review Officer (DRO) hearing, the Veteran reported carrying heavy equipment of 50 pounds in service and that this caused his foot problems. 

A May 2009 private treatment record notes that the Veteran received treatment for chronic foot pain.  The provider noted that the Veteran wore in-shoe orthoses and that his foot problems "began during, and were no doubt caused by, his Army service and have persisted until the present time."

A statement by the Veteran received in May 2009 notes that his feet began to hurt while he was stationed in Vietnam and he began wear inserts in his boots when he was stationed in Germany. 

On July 2009 VA examination, the Veteran reported first noticing foot pain around 1964 to 1965 and that he often carried heavy equipment in service.  The Veteran noted that since then, he has had worsening foot pain over time with pain through the plantar foot bilaterally.  He reported a burning type pain through the dorsal arch region of his bilateral feet and that he had obtained custom orthotics which he uses daily.  The diagnosis was bilateral pes planus, mild to moderate in severity.  The examiner noted that the Veteran's STRs from his earlier periods of service were unavailable for review and stated that due to their unavailability, he could not assess the Veteran's foot evaluation at the time of entrance into the military or at the time of separation and thus it was "impossible" for him to say, without resorting to mere speculation, when the Veteran's condition began.  The examiner noted that the Veteran denied foot pain at other times during service and that carrying heavy items is not definitively a cause of pes planus in all patients, but that without additional information, he could not provide any further opinions as to the timing of onset of the pes planus. 

At the March 2015 Board hearing, the Veteran testified that he never had any trouble with his feet prior to service and that it is his belief that his flat feet are the result of his combat boots and carrying heavy equipment in service. 

A March 2015 statement from a private medical provider states, "As the Primary Care Physician for [the Veteran] since January 2010, he has asked me to give my medical opinion of his foot condition...  On this last visit with me, March 19, 2015, he again complained of pain in both feet, that it is getting worse, and it limits the distance he can walk or how long he can stand.  He informs me that the pain began back in the 1960's when he was in the military.  He stated he had to wear military boots for long periods of time, sometimes up to 24 hours a day, even while in bed so he could be ready at a moment's notice.  He also states that during his military service his job involved carrying machines weighing 50+ pounds.  Military boots did not have arch supports in them back then and they could certainly cause foot problems.  Upon evaluation of his feet at this visit I have noted in the chart that he has pes planus and calcaneovalgus, which decrease range of motion in the forefoot bilaterally.  It is my medical opinion that [the Veteran's] foot problems are as likely to be caused by military service as not.  I feel with a greater than 51% probability that the origin of his foot problems were sustained during his military service: wearing military boots, marching, standing, carrying heavy equipment are all contributing factors with repetitive trauma to the feet and are all the direct cause of his current problems."

It is not in dispute that the Veteran has bilateral pes planus; the question in this case is whether such disability is etiologically related to his active military service.  

The Veteran's DD 214 confirms he served as a general crypto equipment repairman in service and thus would have been responsible for carrying heavy equipment as he has reported.  Further, the United States Court of Appeals for Veterans Claims has stated specifically that a veteran's own statements are competent as to the observable flatness of his feet and continuity of pain since service.  See Falzone v. Brown, 8 Vet. App. 398, 405 -06 (1995).  

As noted above, the July 2009 VA examiner indicated that he could not provide an opinion without resorting to speculation.  The Veteran's private primary care physician, however, indicated that it was at least as likely as not that the Veteran's pes planus was related to his service and referred to the Veteran's activities in service, including marching, carrying heavy equipment, and his military boots, as support for the finding that the Veteran's bilateral pes planus was incurred in service.  Furthermore, the Veteran's statements that that he began to experience foot pain in service requiring inserts and are considered forthright and credible.  He is competent to testify as to the symptoms he experienced.  The Board finds the March 2015 private opinion and the Veteran's testimony probative and persuasive. 

Resolving remaining reasonable doubt in his favor, as is required, the Board concludes that the requirements for establishing service connection for bilateral pes planus are met.



ORDER

The claim of service connection for COPD is reopened; service connection COPD is denied on de novo review.

The claim of service connection for bilateral pes planus is granted. 


____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


